Citation Nr: 0327958	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for service-connected 
psychoneurosis, anxiety state.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1941 to October 
1945.

This appeal arises from a February 2002 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which continued the non-
compensable evaluation for psychoneurosis, anxiety state, 
that had been in effect since July 1948.

In August 2002, the RO received the veteran's request for a 
hearing at a local VA office before a Member of the Board of 
Veteran's Appeals.  In April 2003, the RO received a written 
withdrawal of the veteran's request for a hearing.  
Accordingly, the Board will proceed without further delay.


FINDING OF FACT

The veteran's psychoneurosis, anxiety state, is manifested by 
symptoms that include mild depression and anxiety, feelings 
of detachment and estrangement, and persistent symptoms of 
increased arousal including difficulty falling and staying 
asleep, irritability and outburst of anger, difficulty 
concentrating as well as an exaggerated startled response; 
but, the veteran is not shown to experience such symptoms as 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss; his psychoneurosis, anxiety state, is 
productive of no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 10 
percent, but not higher, for psychoneurosis, anxiety state, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.130,  Diagnostic Code 9410 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2002 decision and in the 
statement of the case (SOC) that the evidence did not show 
that the criteria had been met for an increased rating for 
psychoneurosis, anxiety state.  That is the key issue in this 
case and the rating decision and statement of the case 
informed the appellant of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision and SOC sent to the appellant informed him of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded an examination for the disability 
that is the subject of this claim.  In a letter, dated 
December 2001, the veteran was informed of the types of 
evidence that may be probative of his claim and he was 
provided with the provisions of the VCAA.  In the December 
2001 letter, he was also informed that, provided certain 
criteria were met, VA would attempt to obtain VA or other 
medical treatment records, employment records, or records 
from other Federal agencies.  He was requested to identify 
the names of all holders of relevant records, as well as 
their addresses and the dates covered by such records, and 
that VA would attempt to obtain such records.  He was further 
advised that it was ultimately his responsibility to provide 
this information.  Subsequently, an examination and VA 
outpatient treatment records were obtained.  Furthermore, 
although the VCAA letter dated December 2001 provided the 
veteran with a 30-day period in which to respond, the Board 
notes that the statutory one-year period provided for 
response has passed.  See 38 U.S.C.§ 5103(b)(1).  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).  Accordingly, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v . Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.    

II. Increased Rating

The veteran asserts that an increased rating is warranted for 
his psychoneurosis, anxiety state. The Board notes that in 
February 1946, the RO granted service connection and a 10 
percent rating for psychoneurosis, anxiety state.  In July 
1948, the rating was reduced to non-compensable.  On November 
30, 2001, the veteran filed a claim for an increased rating 
for his anxiety disorder.  In February 2002, the RO denied 
the claim.  This is the issue on appeal.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Each disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.1 (2003).  In this case, the medical 
evidence includes a separation exam dated October 1945, 
noting a psychiatric diagnosis of "Shaky, tense, restless, 
insomnia: Anxiety state, mild".  There is no evidence of 
treatment for a psychiatric disorder after separation from 
service.    

The Board further notes that although that not all of the 
veteran's recorded symptoms are specifically provided for in 
the ratings schedule, the symptoms listed at 38 C.F.R. §  
4.130 are not intended to be an exclusive or exhaustive list 
of symptomatology which may be considered for a higher rating 
claim.  

The veteran's psychoneurosis, anxiety state, is rated under 
Diagnostic Code (DC) 9410 (Other and unspecified neurosis.)  
DC 9410 utilizes the General Rating Formula for mental 
disorders at 38 C.F.R. § 4.130.  A noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough to either 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  Id. 

The Board notes that service connection is not currently in 
effect for any psychiatric disorder other that 
psychoneurosis, anxiety state.  However, the VA examiner 
found that this diagnosis, made in 1946, properly would be 
termed PTSD today.  In any event, the Board finds that there 
is an inadequate basis upon which to dissociate the veteran's 
psychoneurosis, anxiety state symptoms from his PTSD symptoms 
at this time.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (When it is not possible to separate the effects of 
the service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  Therefore, for the purposes of this 
decision, all psychiatric symptoms will be presumed to be 
attributable to the veteran's psychoneurosis, anxiety state.

The only significant recent medical evidence for 
consideration in this case consists of the veteran's VA exam 
in May 2002.  After reviewing the veteran's claims file, the 
clinician made the following finding: "the veteran reports 
incidents during World War II sufficient to warrant that, 
that diagnosis previously called psychoneurosis anxiety state 
holds to this day and would now be called post-traumatic 
stress disorder."  He diagnosed the veteran with PTSD, 
chronic, combat related.  

The VA examiner also assigned the veteran a Global Assessment 
of Functioning (GAF) score of 45.  A GAF score is a score 
which reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  A score of 
45 indicates "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)"  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  While the examiner's assessment is highly 
probative, the Board notes that some of the veteran's 
symptoms of social impairment may be related to his physical 
impairments rather than his psychiatric disorder.  For 
example, the examiner reported that the veteran no longer 
attends church because he is embarrassed about his colostomy.  
This may be a factor in the veteran's GAF score, but it is 
not a symptom of the veteran's service-connected disorder.

In the veteran's psychiatric examination, the examiner 
described the following symptoms: "He maintained attention 
and concentration fairly well throughout the interview, 
except when dealing with memories of the war when he became 
somewhat dysphoric and tearful.  His mood was mildly 
depressed and anxious with mood congruent affect."  
Furthermore, the veteran "experiences feelings of detachment 
and estrangement.  He continues as well to experience 
persistent symptoms of increased arousal including difficulty 
falling and staying asleep, irritability and outburst of 
anger, difficulty concentrating as well as an exaggerated 
startled response."  However, the examiner also noted that 
the veteran's memory skills were grossly intact for 
immediate, short-term, and remote recall, and there was no 
indication that the veteran suffers from suspiciousness or 
panic attacks.  

The examiner reported that the veteran married his wife in 
1963 and adopted her sons from a previous marriage.  He 
retired in 1974 after having colon cancer surgery.  The 
veteran also has health problems including insulin-dependant 
diabetes mellitus with neuropathy and a thyroid condition.  
He is treated with several medications including insulin, 
Novolin, potassium chloride, triamcinolone cream, 
levothyroxine NA (Synthroid), furosemide, Zeasorb, 
fexofenadine, and cetirizine.  The examiner reported that the 
couple eats meals and enjoys watching television together.

Based on the findings of the VA examiner, the Board concludes 
that the veteran's symptoms, which include mild depression 
and anxiousness, are of such severity as to warrant a 10 
percent rating.  It is further concluded that the veteran's 
symptoms are of a mild and transient nature and are not so 
severe as to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of 10 percent under DC 
9410.  See 38 C.F.R. § 4.7.

While there is some evidence of symptoms meeting the criteria 
required for a 30 percent rating, such as depressed mood and 
sleep impairment, the Board finds that overall, the veteran's 
PTSD is not manifested by symptomatology that approximates, 
or more nearly approximates, the criteria for an evaluation 
in excess of 10 percent under DC 9411.  See 38 C.F.R. § 4.7.  

In this regard, although the veteran was assigned a GAF score 
of 45, this score is inconsistent with the other evidence of 
record.  On examination, the veteran was fully oriented.  His 
speech was within normal limits.  Memory impairment and 
delusional thought were not shown, thought processes were 
logical and coherent, thought content was goal-directed, and 
intellectual functioning was within the average range.  
Therefore, the Board finds that the evidence warrants the 
conclusion that the criteria for a 10 percent rating, and no 
more, have been met.  

The preponderance of the evidence supports the claim for an 
increased rating for psychoneurosis, anxiety state, to 10 
percent.  Accordingly, the claim is granted.




ORDER

A rating of 10 percent, and no more, for psychoneurosis, 
anxiety state, is granted, subject to provisions governing 
the payment of monetary benefits.  


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



